         Case 1:19-cv-04527-MKV Document 74 Filed 12/08/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 12/8/2020
 MARK IANTOSCA

                            Plaintiff,
                                                                    1:19-cv-4527-MKV
                       -against-
                                                                 ORDER OF DISMISSAL
 ELIE TAHARI LTD.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 73]. Accordingly, IT IS HEREBY ORDERED that the

conference scheduled for December 15, 2020, at 3:00 PM is adjourned sine die. IT IS FURTHER

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s calendar if the application to restore the action is

made by January 8, 2021. If no such application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d

Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: December 8, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
